NOTE: This order is n0nprecedentia|.
United States Court of Appeals for the Federal Circuit
2009-1572, -1573
UNlTED STATES STEEL CORPORAT|ON,
Plaintiff-Appellant,
and
NucoR coRi=oRATioN,
P|aintiff-Appe|lant,
and '
GALLAT|N STEEL CO|\/1PANY, SSAB NORTH A|VlER|CAN D|V|S|ON,
STEEL DYNA|V||CS, |NC., and ARCELORlV||T`|'AL USA, |NC.,
Plaintiffs,
v.
UN|TED ST/-\TES,
Defendant-Appe|lee,
and l
CORUS STAAL BV,
Defendant-Appellee.
Appeal from the United States Court of international Trade in
consolidated case no. 07-0017O, Judge Judith M. Barzilay.
ON N|OTlON
- 0 R D E R
The United States moves without opposition for a 6-day extension of time, until
February 11, 2010, for the appellees to file their briefs, and an extension of time, until
lVlarch 12, 20‘|O, for the appellants to file their reply briefs

Upon consideration thereof,
lT lS ORDERED THAT:
The motion is granted
FEB 03 2010
cc:
s21
Date
A|an H. Price, Esq.
Jeffrey D. Gerrish, Esq.
Joel D. Kaufman, Esq.
Claudia Burke, Esq.
2009-1 572, -1573
FOR THE COURT
/s/ Jan HorbalyW_1
Jan H0rbaly l
Clerk
F l LED
u.s. count or APPEALs FoR
ms F£r)ERAi_ concur
FEB 03 2010
JAN l'l0RBAL\'
CLERK